In mandamus proceedings the Circuit Court held that under Section 2899 Rev. Gen. Stats., 4593 Comp. Gen. Laws, the fees of a constable are the same as those allowed sheriffs for like services under Chapter 10091, Acts of 1925, Section 4588 Comp. Gen. Laws, and Chapter 12021, Acts of 1927, Section 4589 Comp. Gen. Laws, are not the same as the fees prescribed by Section 2891 Rev. Gen. Stats. After the ruling was affirmed on writ of error a rehearing was granted.
Sections 3 and 5, Chapter 2089, Acts of 1877, amended stated Sections of Chapter 1981, Acts of 1874, and fixed the fees of sheriffs and constables separately and specifically. Section 2, Chapter 3106, Acts of 1879, amended Section 3, Chapter 2089, and fixed in detail the fees of sheriffs, and Section 4, Chapter 3106, amended Section 5, Chapter 2089, and provided that "The fees of constables shall be the same as is allowed to sheriffs of the counties for like services." This quoted provision of Section 4, Chapter 3106, had reference to the fees allowed to sheriffs by Section 2 of the same Act, Chapter 3106.
The two sections of Chapter 3106, Acts 1879, were successively re-enacted as Sections 1255, and 1261, Rev. Stats., 1892, Sections 1683 and 1689, Gen. Stats. 1906, Sections 2891 and 2899, Rev. Gen. Stats 1920.
Chapter 7886, Acts 1919, "An Act fixing the compensation of the sheriffs of the several counties of the State *Page 1572 
of Florida," specifically fixed the fees of sheriffs. This Act did not change the reference of Section 1683, Gen. Stats., to Section 1689, Gen. Stats.
Chapter 10091, Acts 1925, "An Act fixing the Fees to be Charged by the Sheriffs of the Several Counties of the State of Florida, and to Repeal Chapter 7886, Acts of 1919, Laws of Florida, Entitled 'An Act Fixing the Compensation of Sheriffs of the Several Counties of Florida,' " specifically defined the fees and per diem compensation of sheriffs in all the counties of the State, and expressly repealed Chapter 7886, Acts 1919; but Chapter 10091, by title or contents, does not refer to Section 2899, Rev. Gen. Stats., or to its subject matter and does not make the latter Section refer to Chapter 10091; and the express repeal of Chapter 7886 by Chapter 10091 does not change the reference of Section 2899, Rev. Gen. Stats., to the fees allowed sheriffs by Section 2891, Rev. Gen. Stats., since Section 2899, Rev. Gen. Stats., referred to Section 2891, Rev. Gen. Stats., and not to Chapter 7886. If, under the restrictive title of Chapter 10091, provisions relative to the fees of constables had been included in the Act, such provisions as to fees of constables would be inoperative under Section 16 of Article III, Constitution, because the fees of constables are not a part of, or matter properly connected with, the restricted subject expressed in the title of the Act.
Section 4, Chapter 3106, amending Section 5, Chapter 2089, by providing that the fees of constables shall be the same as is
allowed to sheriffs of the counties for like services, had reference to the sheriff's fees fixed by Section 2, Chapter 3106, amending Section 3, Chapter 2089; and Sections 2 and 4, Chapter 3106, have been re-enacted in the revisions of 1892, 1906, and 1920, but Section 4, Chapter 3106, as successively re-enacted, has not been *Page 1573 
amended to make it refer to Chapter 10091; and the amendment of Section 2891, Rev. Gen. Stats., by Chapter 10091, does not in terms or by intendment change the reference of Section 2899 to Section 2891 since the purpose of Chapter 10091 was and is to amend the law fixing the fees of sheriffs, but not to amend Section 2899, Rev. Gen. Stats., which by reference to the provisions of Section 2891, Rev. Gen. Stats., fixes the fees of constables.
The provision of Section 4, Chapter 3106, Acts of 1879, that "the fees of constables shall be the same as is allowed sheriffs for like services," has reference to the fees of sheriffs "allowed" by Section 2 of the same Act, Chapter 3106; and Section 4, Chapter 3106, had the same reference when the two Sections of Chapter 3106 were re-enacted in the general revisions of the statutes of 1892, 1906 and 1920. There is nothing in Chapter 10091 indicating an intent that the reference of Section 2899, Rev. Gen. Stats., to the provisions of Section 2891, Rev. Gen. Stats., shall be changed so as to make Section 2899 refer to the provisions of Chapter 10091 The sole purpose of Chapter 10091 is to revise the fees of sheriffs; and there is no intent that such revision should affect the then existing law with reference to the fees of constables.
The Rev. Gen. Stats. of 1920 are one enactment; and Section 2899 thereof refers to the fees "as are allowed" by the provisions of Section 2891 of the same revision. Both Sections being in the Rev. Gen. Stats, Section 2899, fixes the fees of constables to "be the same as are allowed sheriffs for like services" meaning the fees that "are allowed" by the same general enactment and not by subsequent statutes.
Reversed.
  TERRELL, C. J., and STRUM and BROWN, J. J., concur. *Page 1574
ELLIS and BUFORD, J. J., dissent.